Citation Nr: 0525938	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of an appendectomy scar, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October 1948 to July 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted service connection for the 
veteran's appendectomy scar.  This scar was evaluated as 
noncompensable effective from August 1, 2000.  The veteran 
has appealed this initial evaluation.

The Board remanded this claim in April 2004 for development 
of the evidence.  It has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue decided below has been obtained by VA.

2.  The veteran's appendectomy scar is non-symptomatic and 
non-disabling.


CONCLUSION OF LAW

The criteria for a compensable evaluation for an appendectomy 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.118, Code 7805 (effective prior to 
and on August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in April 2001 and December 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to an increased evaluation for his 
appendectomy scar.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  A Statement of the Case 
(SOC) issued in December 2002 and Supplemental Statements of 
the Case (SSOC) issued in February 2003, March 2003, June 
2003, July 2003, and June 2005, informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notification letter of April 
2001 was issued prior to the initial adverse decision in July 
2001.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in April 2001 and December 2003.)  

The Board notes that during the pendency of this appeal VA 
issued new regulations at 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7800-33, effective August 30, 2002.  See 67 Fed. Reg. 
147 49590, 49596-99 (July 31, 2002).  In the SOC and SSOCs, 
the veteran was informed of the appropriate old and new 
criteria applicable to the evaluation of the veteran's 
appendectomy scar.  Thus, the Agency of Original Jurisdiction 
(AOJ) had the opportunity to determine the applicability of 
both the old and new rating criteria to the current claim.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
letters issued in April 2001 and December 2003, the veteran 
was requested to identify and/or submit evidence pertinent to 
the claim on appeal.  The only treatment the veteran has 
identified is through his local VA Medical Center (VAMC).  
All identified VA treatment records have been obtained and 
incorporated into the claims file.

However, parts of the veteran's service medical records are 
missing.  In cases where a veteran's service records are 
missing through no fault of his or her own, VA has a 
heightened duty to assist in developing these records and 
explaining the reasons and bases for its decisions.  Hayre v. 
West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  The National 
Personnel Records Center (NPRC) informed VA that these 
records were missing and presumed destroyed a by fire at its 
facility in the 1970s.  The NPRC has been able to provide 
Surgeon General's Office records of the veteran's in-service 
hospitalization and his military separation examination 
performed in July 1952.  As VA has made repeated attempts to 
obtain the veteran's service records from the appropriate 
custodian, and this custodian has informed VA that these 
records no longer exist, the Board finds that further 
development of the service records would be futile and 
needlessly delay adjudication of this case.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  The RO informed the 
veteran that these records were missing and the steps it had 
taken to obtain them in the SOC of January 2003.  He has not 
submitted this evidence or identified any other sources for 
his service records.  See 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  Regardless, the Board finds that as 
the current claim is for an increased evaluation for a 
disability that was not even granted service connection until 
over 40 years after his separation from military service, 
even if these records were present they would have virtually 
no probative value in rating the current residuals of the 
appendectomy scar.  For these reasons, further development 
for medical/treatment records is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in February 2003 
and May 2005.  These examinations noted accurate medical 
histories, findings on examination, and the appropriate 
diagnoses and opinions.  The examiner of May 2005 had an 
opportunity to review the medical history contained in the 
veteran's claims file.  Therefore, the Board finds that these 
examinations are adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

In the substantive appeal (VA Form 9) submitted by the 
veteran in January 2003 he was provided an opportunity to 
request a hearing before VA.  He declined this opportunity.  
Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

As noted above, VA remanded this case for development in 
April 2004.  The AOJ was requested to obtain a compensation 
examination and readjudicate the claim.  The AOJ obtained a 
VA compensation examination in May 2005 and readjudicated the 
claim in the SSOC of June 2005.  The Board finds that the AOJ 
has fully complied with its remand instructions and the 
remand instructions do not provide any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of an Appendectomy Scar.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board concludes that the disability 
in the current case has not significantly changed; therefore, 
a uniform rating is warranted despite a regulatory change.

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 Fed. 
Reg. 147 49590, 49596-99 (July 31, 2002).  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  In the current case, the Board finds, based on the 
analysis given below, that the new rating criteria are no 
more favorable to the veteran than the prior criteria.  
Therefore, a determination on the retroactive effect of the 
new criteria is moot.

The veteran's appendectomy scar is currently evaluated as 
noncompensable under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.118, Diagnostic Code 7805; effective from 
August 1, 2000, the date his original claim for service 
connection was received by VA.  The veteran has implied that 
his appendectomy scar should receive a higher initial 
evaluation.  However, neither the veteran nor his 
representative has made any direct contentions regarding the 
level of symptomatology associated with the appendectomy.

Surgeon General's Office records indicate that the veteran 
was hospitalized for an acute appendicitis in July 1950 and 
an appendectomy was performed.  He was released for duty.  
The veteran's military separation examination in July 1952 
found the appendectomy scar "well and sound."

The veteran's VA treatment records do not report any 
complaints or treatment associated with his appendectomy 
scar.  A VA compensation examination of February 2003 found 
the appendectomy scar to measure five inches in length.  It 
was flat and the veteran reported no problems with the scar.  
The impressions included an appendectomy scar with no 
complications.

Another VA compensation examination was afforded the veteran 
in May 2005.  The veteran reported no complications, 
infections, bleeding, or "re-operation" associated with his 
appendectomy scar.  He asserted that the scar "hurts a 
little bit in the wintertime, that is all."  He denied ever 
having any problems with the scar and that it had never 
interfered with his employment.  The veteran acknowledged 
that the scar had not caused any limitation in his daily 
activities.  On examination, the scar was located in the 
right lower quadrant of the abdomen and extended toward the 
midline.  The scar was oblique and measured 10 centimeters 
(cm.) in length and 4 cm. in width.  There was no evidence of 
herniation, tenderness, adherence, ulceration, breakdown, 
elevation/depression of the skin, underlying tissue loss, 
inflammation, edema, keloid formation, limitation of 
function, or any other problems.  The scar had a normal 
texture and its color was lighter than adjacent skin.  The 
impression was status post uncomplicated appendectomy.  The 
examiner commented that the appendectomy scar was entirely 
non-symptomatic and non-disabling.

The Board finds that the level of disability/deformity 
described in the preceding medical evidence does not 
authorize a compensable evaluation for the appendectomy scar 
under either the old or new criteria at 38 C.F.R. § 4.118.

Turning first to the old criteria, a compensable evaluation 
is not authorized under Code 7800 as the scar is located on 
the veteran's abdomen and was found by the May 2005 examiner 
indicated that it was not disfiguring.  Consideration of 
Codes 7801 and 7802 is not appropriate as the scar is not the 
result of a burn.  As the scar is not poorly nourished or 
ulcerated, is not entitled to a compensable evaluation under 
Code 7803.  As tenderness and pain have not been objectively 
demonstrated on examination, a compensable evaluation is not 
allowed under Code 7804.  Examination has shown that the scar 
does not cause any limitation of function and, therefore, is 
not to be rated compensable under Code 7805 or the 
appropriate orthopedic criteria at 38 C.F.R. § 4.71a.  As old 
Codes 7806 through 7819 do not evaluate scars and the 
veteran's appendectomy scar does not present any 
symptomatology analogous to these criteria, therefore, they 
cannot be considered in the evaluation of the veteran's scar.  
See 38 C.F.R. § 4.20.

Turning to the new criteria, a compensable evaluation is not 
authorized under Code 7800 as the scar is on the abdomen and 
is not disfiguring.  As the medical evidence shows that the 
abdomen scar is not deep or caused limitation of motion, a 
compensable evaluation cannot be awarded under Code 7801.  
The veteran's appendectomy scar with a total area of 40 
square cm. (10 cm. x 4 cm.) in no way comes close to 
approximating the required area of scarring under Code 7802 
for a compensable evaluation.  As the scar is not unstable or 
painful on examination, compensable evaluations under Codes 
7803 and 7804 are not authorized.  Again, the evidence shows 
that the appendectomy scar has not resulted in any type of 
limitation of function and a compensable evaluation under 
Code 7805 and any criteria at 38 C.F.R. § 4.71a is not 
warranted.  Finally, new Codes 7806 through 7833 do not 
evaluate scars and the veteran's appendectomy scar does not 
present any symptomatology analogous to these criteria, they 
cannot be considered in the evaluation of the veteran's scar.

Based on the above analysis, the preponderance of the 
evidence is against the award of an initial compensable 
evaluation for the veteran's appendectomy scar.  While the 
veteran is competent to report his symptoms, the medical 
findings do not support a higher evaluation.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, is 
more probative of the degree of impairment than the 
appellant's statements.  To the extent that the appellant has 
described more severe symptomatology associated with his 
scar, his lay evidence is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against any claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As noted above, the Board has a heightened duty to 
explain its reasons and bases to this veteran as part of his 
service records are missing.  See Hayre, supra.  The Board 
believes that the above discussion has met this burden.


ORDER

Entitlement to a compensable evaluation for an appendectomy 
scar is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


